DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim(s) 1-2, 4, 6-7, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxford et al. (US 20060269080) in view of Ho et al. (US 10,111,000).
Regarding claim 1, Oxford discloses a method for optimizing speech pickup in a speakerphone system (Paragraphs: 0242 and 0435: Oxford discusses how a system receives a remote audio signal from another speakerphone; and how the S/N requirements at each frequency may be optimized relative to the human auditory system), wherein the speakerphone system comprises a microphone system placed in a specific configuration (Paragraphs: 0017, 0114 and 0212: Oxford discusses how the speakerphone configured so that multiple speakerphones to coupled together in a daisy chain configuration; and how the speakerphone include a microphone), wherein the method comprising: receiving acoustic input signals by the microphone system (Paragraphs: 0033 and 0212: Oxford discusses receiving an input signal from the microphone), providing a directional output signal based on signals from said microphone system (Paragraphs: 0010 and 0326: Oxford discusses how the microphone input channels, generate a signal that represents the output of a highly directional virtual microphone pointed in a target direction, i.e. a directional output signal), providing an omnidirectional output signal based on signals from said microphone system (Paragraphs: 0235 and 0326: Oxford discusses the omni-directional microphones having approximately the same microphone transfer function; and how the system output a highly directional microphone pointed in a target direction), 
Oxford discloses the invention set forth above but does not specifically points out “processing said acoustic input signals by determining a mixing ratio based on room characteristics, and mixing said directional output sound signal with said omnidirectional output signal based on the determined mixing ratio, and transmitting an output signal based on said processing”
Ho however discloses processing said acoustic input signals by determining a mixing ratio based on room characteristics (Col.2 lines 8-12, Col.6 lines 15-50 and Col.12 lines 29-33: Ho discusses how a system determines that the speech signals in the mixed signals are of better quality; and how a system retrieved and identifies ring tone over directional speakers from the phone stand housed in a room or hall where many people sit close to each other, such as a cinema, a classroom, a lecture hall, a meeting room, i.e. based on room or area characteristics), and mixing said directional output sound signal with said omnidirectional output signal based on the determined mixing ratio, and transmitting an output signal based on said processing (Col.12 lines 1-4: Ho discusses how a system controller plays audio signals over directional speakers or speakers, according to output mixing attributes). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Oxford, and modify a system wherein processing said acoustic input signals by determining a mixing ratio based on room characteristics, and mixing said directional output sound signal with said omnidirectional output signal based on the determined mixing ratio, and transmitting an output signal based on said processing, as taught by Ho, thus the system configured to send the sound signals captured by the one or more microphones in an out of phase manner to the plurality of inward speakers, as discussed by Ho.
Regarding claims 9 and 15, Oxford discloses a speakerphone for optimizing speech pickup in said speakerphone (Paragraphs: 0242 and 0435: Oxford discusses how a system receives a remote audio signal from another speakerphone; and how the S/N requirements at each frequency may be optimized relative to the human auditory system), wherein the speakerphone comprises comprising: an input unit comprising a microphone system placed in a specific configuration and adapted for receiving an audio input signal and providing electric audio input signals (Paragraphs: 0017, 0114 and 0212: Oxford discusses how the speakerphone configured so that multiple speakerphones to coupled together in a daisy chain configuration; and how the speakerphone include a microphone to receive input signal from a microphone and to provide output signal); and an output unit for providing an output signal perceivable by a user as sound representative of said electric acoustic input signal or a processed version thereof (Paragraphs: 0116 and 0118: Oxford discusses how the acoustic signal generated by the speaker and the reflections of this acoustic signal off of acoustically reflective surfaces in the environment). 
Oxford discloses the invention set forth above but does not specifically points out “a mixing unit for determining a mixing ratio based on room characteristics, and mixing a directional sound signal obtained from said electric audio input signals with an omnidirectional signal obtained from electric audio input signals, wherein the ratio of the signals are based on the determined mixing ratio” 
Ho however discloses a mixing unit for determining a mixing ratio based on room characteristics (Col.2 lines 8-12, Col.6 lines 15-50  and Col.12 lines 29-33: Ho discusses how a system determines that the speech signals in the mixed signals are of better quality; and how a system retrieved and identifies ring tone over directional speakers from the phone stand housed in a room or hall where many people sit close to each other, such as a cinema, a classroom, a lecture hall, a meeting room, i.e. based on room or area characteristics), and mixing a directional sound signal obtained from said electric audio input signals with an omnidirectional signal obtained from electric audio input signals, wherein the ratio of the signals are based on the determined mixing ratio (Col.12 lines 1-4: Ho discusses how a system controller plays audio signals over directional speakers or speakers, according to output mixing attributes)
Considering claims 2, 10 and 16, Oxford discloses the method according to claims 1, 9 and 15, wherein the microphone system comprises at least six microphones (Paragraphs: 0010 and 0069-0070: Oxford discusses a system include a set of microphones, i.e. it is obvious that a set of microphones can be six or more microphones).   
Considering claim 4, Oxford discloses the method according to claim 1, wherein the microphone system is engaged, and the advanced signal processing algorithms are applied, and the directional pattern is focused into a tight beam (Paragraphs: 0459 and 0489). 
Considering claim 6, Oxford discloses the method according to claim 1, wherein the speakerphone is configured to steer a focused beam to the desired direction for the target signal, even if the target sound signal changes position (Paragraphs: 0032 and 0364: Oxford discusses how a system applying a circular shift to the array of parameters, where an amount of the shift corresponds to a desired target direction).   
Considering claim 7, Oxford discloses the method according to claim 1, further comprising: estimating a room characteristic using a reverb estimator (Paragraphs: 0206 and 0489: Oxford discusses how a system allow the capture of a full reverb tail corresponding to the output signal for a maximum expected room size). 
3. Claim(s) 3, 5, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxford et al. (US 20060269080) in view of Ho et al. (US 10,111,000) and further in view of Yoshida et al. (US 20100185308)
Considering claims 3, 11 and 17, Oxford in view of Ho fail to specifically points out the method according to claims 3, 11 and 17. Yoshida however discloses a system wherein the microphones are low-noise digital MEMS microphones are placed in a specific configuration optimized to enable speech to be picked up from any angle relative to the speakerphone system (Paragraphs: 0014, 0244 and 076: Yoshida discusses how the sound signal processing device/microphone automatically set a selected direction based on the characteristics information of the sound; and how the system adjusts the sound volumes of the individual sound sources in the target sound signal according to the directions or locations and types of the sound sources).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Oxford and Ho, and modify a system wherein the microphones are low-noise digital MEMS microphones are placed in a specific configuration optimized to enable speech to be picked up from any angle relative to the speakerphone system, as taught by Yoshida, thus adjusting the sound volumes of the individual sound sources according to the directions of the sound sources and the types of the sound sources, thus reducing noise component, as discussed by Yoshida.
Considering claim 5, 12 and 18, Yoshida discloses the method according to claim 1, 9 and 15, wherein the method comprises the step of analyzing the content of the received sound signal in all directions, and automatically selecting the direction of interest, the target sound signal (Paragraphs: 0014, 0244 and 076). 
Considering claims 13 and 19, Yoshida discloses the system according to claims 10 and 15, wherein the speakerphone system is adapted to automatically adaptively steer a focused beam to a desired direction (Paragraphs: 0014, 0244 and 076: Yoshida discusses how the sound signal processing device/microphone automatically set a selected direction based on the characteristics information, i.e. a focused beam to a desired direction). 
4. Claim(s) 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxford et al. (US 20060269080) in view of Ho et al. (US 10,111,000) and further in view of Christofferson et al. (US 20060067500)
  Considering claim 8, Oxford in view of Ho fail to disclose the method according to claim 8. Christofferson however discloses a system wherein the method comprising continuously updating the mixing ratio based on the estimated room characteristic (Paragraphs: 0054 and 0078-0079: Christofferson discusses how a mixing parameter automatically altered or updated according to a system-set or participant-set policy; and how each participant station periodically updates the system control unit with that participant's current location and direction so that the mixing control parameters can be updated).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Oxford and Ho, and modify a system wherein the method comprising continuously updating the mixing ratio based on the estimated room characteristic, as taught by Christofferson, thus Provides a mechanism for automatically invoking optional functions upon content analysis of media flows without need for human intervention., as discussed by Christofferson. 
Considering claims 14 and 20, Christofferson discloses the system according to claims 10 and 15, wherein the mixing ratio is continuously updated (Paragraphs: 0054 and 0078-0079). 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                     07/01/2022